Petition for Writ of Mandamus Denied and Opinion filed February 20, 2003








Petition for Writ of Mandamus Denied and Opinion filed
February 20, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00172-CV
____________
 
IN RE MICHAEL ANTHONY MOORE, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On February 12, 2003, relator,
an inmate, filed a petition for writ of mandamus in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221;  see also Tex. R. App. P. 52.  In his petition, he seeks to have this Court
compel the judge of the 272nd District Court of Brazos County, Texas, to rule
in his motions for forensic DNA testing.
We deny relator=s petition for writ of mandamus.
 
PER CURIAM
 
Petition Denied
and Opinion filed February 20, 2003.
Panel consists of
Chief Justice Brister and Justices Fowler and Edelman.